Citation Nr: 1731835	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection diabetes.

4.  Entitlement to service connection for bronchitis, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1969 to June 1971, with additional reserve service.  He is in receipt of a Combat Action Ribbon, which denotes his participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA    will notify the appellant if further action is required.


REMAND

The Veteran testified in April 2017 that he had received VA treatment since 2011.  There are no VA treatment records associated with the claims file.  On remand, the Veteran's complete record of treatment from the VA outpatient clinics in Galveston and Texas City must be obtained.  

The Board finds that VA examinations are needed in conjunction with the claims for service connection for diabetes and bronchitis.  An examination is needed for the former to clarify whether the Veteran has diabetes, as private treatment records contain an assessment of diabetes in June 2016, and an assessment of prediabetes    in October 2016.  An examination is needed for the latter to obtain an opinion as to whether the bronchitis diagnosed during the pendency of this claim is related to the Veteran's presumed exposure to herbicides while stationed in Vietnam.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the VA outpatient clinics in Galveston and Texas City and associate them with the claims file.

2.  Schedule the Veteran for a VA diabetes examination to determine whether the Veteran meets the diagnostic criteria for diabetes.  All indicated tests should be conducted and the results reported.  The claims file   must be reviewed in conjunction with the examination.  

3.  Schedule the Veteran for a VA respiratory examination to obtain an opinion as to whether the bronchitis diagnosed during the pendency of this   claim is related to service. All indicated tests should   be conducted and the results reported. The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file and examination     of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bronchitis is etiologically related to active service, to include his presumed exposure to herbicides.  The examiner should explain why or why   not. While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included bronchitis in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's bronchitis, without regard to the conditions    VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his    exposure to Agent Orange in Vietnam.  

4.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned        to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on            the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that   all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

